Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination disclose the following:
“compensating for an effect of a change in the main magnetic field varying with a respiratory motion of the patient, wherein the compensating for the effect of the change in the main magnetic field comprises establishing, by the controller, a change in the main magnetic field expected for a respective time instant and, based on the change in the main magnetic field expected for the respective time instant, correctively adjusting the main magnetic field, correctively adjusting a nominal receive frequency of the radiofrequency receive coil, correctively adjusting a transmit frequency for subsequent radiofrequency transmit pulses, taking the change expected for the respective time instant in the main magnetic field into account in evaluating the magnetic resonance signals supplied to the controller, or any combination thereof;
acquiring, by the controller, via a sensor device, a portion of a respective radiofrequency wave of the plurality of radiofrequency waves supplied to the radiofrequency transmit coil for at least some of the radiofrequency transmit pulses, the portion of the respective radiofrequency wave being reflected by the radiofrequency transmit coil; and
extracting, by the controller, an oscillation corresponding to the respiratory motion of the patient from the reflected portions of the respective radiofrequency waves reflected by the radiofrequency transmit coil, wherein establishing the change in the main magnetic field expected for the respective time instant comprises establishing, by the controller, the change in the main magnetic field expected for the respective time instant based on a variation with time of the oscillation corresponding to the respiratory motion of the patient”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793